                                                                                             As of: June 12, 2013
                                                                                             Received: February 13, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Individual - I0001
                                                                                             Tracking No. 1jx-83o1-w3go
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63425
      Joel Pozin-GA



                                              Submitter Information
      Name: Joel Pozin
      Address:
        Alpharetta,  GA,  30022
      Organization: Individual


                                                   General Comment
      Being a touchy subject, it is necessary for those debating Obama’s new compromise regarding his
      contraceptive proposal and religious organizations. His new compromise states that religiously
      affiliated organizations, including, but not limited to, churches, religiously affiliated hospitals and
      universities, and religious social service agencies do not have to follow Obama’s contraceptive
      mandate, which states that all insurance providers (especially providers through work) are required
      to include coverage over contraceptives, which would help a woman not get pregnant if she has sex
      (which religious organizations tend to look down upon). Social Conservatives, who tend to support
      religion being a part of politics, are strongly against Obama’s proposal in general, and say that the
      recent compromise isn’t enough. Social Liberals, who tend not to believe that religion and politics
      should mix, would tend to support this, as they also tend to be in favor of Women’s Rights, an
      interest that would support the contraceptive mandate. Being a social Liberal, I tend to support both
      Women’s Rights and the separation of church and state. Therefore, I believe this compromise is fair,
      as religious institutions are exempt from a political mandate requiring them to provide contraceptive
      coverage, which they would be generally against. Though smaller, family businesses with religious-
      based values may tend to demand that they should, too, be exempt from the mandate, I do not
      believe they should, as they do not classify as a religious institution, and therefore, like all other
      businesses under jurisdiction of this mandate, should be required to include this in their health care
      coverage plan.




                                                                                                                              025843

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63425.html[7/10/2013 11:22:45 AM]
